Citation Nr: 1004056	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1998; 
he died in March 2006.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision in which the RO, 
in part, denied the appellant's claim for service connection 
for the cause of the Veteran's death.  

In a March 2009 decision, the Board affirmed the RO's denial 
of the claim.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in March 2006, the Court granted the 
parties' Joint Motion for an Order Vacating and Remanding the 
Board Decision and Incorporating the Terms of this Remand 
(joint motion) and remanded the appeal to the Board for 
action consistent with the joint motion.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant contends that the disability which led, or 
contributed, to the death of the Veteran, acute myeloid 
leukemia (AML), was the result of active service.  She argues 
that exposure to chemicals such as Benzene during service led 
to the development of this disability.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (2009).

In the joint motion, the parties agreed that the matter on 
appeal should be remanded to ensure that all necessary and 
reasonable development, including obtaining service personnel 
records, is done to determine whether, and to what extent, 
the Veteran was exposed to Benzene during his 24 years as a 
special purpose vehicle and equipment maintenance specialist 
in the Air Force.  In this regard, the parties noted that the 
only service treatment record in the claims file is the 
Veteran's March 1974 enlistment examination report.  The duty 
to assist requires that VA attempt to obtain federal records 
until they are obtained or it is reasonably certain that such 
records do not exist or that further efforts to obtain such 
records would be futile.  38 U.S.C.A. § 5103A(b)(2) (West 
2002).  

On remand, the parties agreed that the Board also should 
ensure that the notice requirements of 38 U.S.C.A. §§ 5103 
and 5103A(b)(2) are met.  Specific to claims for Dependency 
and Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In letters dated in March 2006, the appellant was 
notified of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and how effective dates are established 
in compliance with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, these letters 
did not satisfy the notice requirements of (1) and (3) listed 
above.  This must be done on remand.

In addition, the Board notes that the Veteran died at the 
University of Texas MD Anderson Cancer Center and no autopsy 
was performed; however, not all of the Veteran's terminal 
hospital records have been associated with the claims file.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, on remand, VA should request that the 
appellant provide authorization to enable it to obtain 
additional private medical records, to include outstanding 
copies of the Veteran's terminal hospital records from the 
University of Texas MD Anderson Cancer Center.

Following development, the claims file should be returned to 
the June 2006 VA physician, if available, or to another 
examiner for a new opinion as to whether the Veteran's acute 
myeloid leukemia (AML) which led, or contributed, to the 
Veteran's death was related to the Veteran's active duty, to 
include exposure to Benzene.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's 
complete service personnel records from 
his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or TDY 
stations, and his service treatment 
records from the National Personnel 
Records Center (NPRC).  If efforts to 
obtain the Veteran's OMPF and service 
treatment records are unsuccessful 
through the NPRC, request such records 
from the Records Management Center (RMC), 
the National Archives and Records 
Administration (NARA), the Department of 
the Air Force (to include the Air Force 
Personnel Center (AFPC) at Randolph Air 
Force Base and Warren Air Force Base in 
Wyoming (the place of the Veteran's 
separation from service)), and/or other 
appropriate depository.  Contact the 
Department of the Air Force and request 
information to determine whether, and to 
what extent, the Veteran was exposed to 
Benzene during his 24 years as a special 
purpose vehicle and equipment maintenance 
specialist in the Air Force.  In so 
doing, provide the RMC, NARA, the service 
department or other depository with the 
appropriate information, as needed, 
showing service dates, duties, and units 
of assignment for the Veteran.  Associate 
all documents obtained with the claims 
file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and VA 
must continue such efforts until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

2.  Furnish to the appellant and her 
representative a corrective notice 
consistent with the holding in Hupp, 
cited to above, especially a statement of 
the conditions, if any, for which the 
Veteran was service-connected at the time 
of his death and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
Request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
her claim that are not currently of 
record, in particular outstanding copies 
of the Veteran's terminal hospital 
records from the University of Texas MD 
Anderson Cancer Center.  The letter 
should clearly explain to the appellant 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the appellant responds, assist her 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the appellant's 
response has expired, provide the claims 
file to an appropriate examiner 
(preferably the VA examiner who provided 
the June 2006 opinion, if available) for 
an addendum opinion.  The examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that Veteran's AML 
which led, or contributed, to his death 
was etiologically related to service, to 
include exposure to chemicals such as 
Benzene as a special purpose vehicle and 
equipment maintenance specialist in the 
Air Force.  

A complete rationale should be provided 
for any opinion given, to include a 
discussion of the other opinions of 
record (the March 1, 2006 statement of 
Dr. R. L. Lanier and the June 2006 VA 
examiner's opinion).  If the requested 
opinion cannot be given, the examiner 
should state the reason(s) why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, furnish to the appellant and her 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response.  Then, return the claims 
file to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


